OEFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
             OFHKpfeVBO^IdSo^GAPjf^L ST^TIONrAUS^J^^VS 785J1b0STAGE» PITNEY BOWES
             STATE OF TEXAS
             PENALTY FOR
                                 A'-                         ZIP 78701
             PRIVATE USE                                     02 1YV
                                                             0001401623SEP    18 2015

9/16/2015                       ,.. ..„„ ,^~,
 MCKENZIE, EDWARD             Ti^Ct No,:p445$6^B                         WR-83,715-02
This is to advise that the Court%as disntisjed without written order the application
for writ of habeas corpus..      ^%^ljj&^
                                  ^^ss*-
                                                                    AU , A , ~. .
                                                                   Abel Acosta, Clerk

                              EDWARD
                                                        TDC # 0023025




i3g2„?7Q02